Citation Nr: 1311788	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from April 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was remanded by the Board in June 2007, May 2009, October 2010, and June 2012.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's hepatitis C had its onset during active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A disability also may be service connected if the evidence of record reveals that the Veteran currently has a disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2012).

Disabilities diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service connection presupposes a current diagnosis of the disability claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (such as a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2012). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran contends that while she was not diagnosed with hepatitis C until approximately 1987, symptoms associated with hepatitis C first manifested during her period of active service.  More specifically, she asserts that she contracted the hepatitis C virus in the process of carrying out her duties as a medical corpswoman, including an incident in which she was stuck with a contaminated needle during hospital corps medical injection training.  The record contains numerous diagnoses of hepatitis C and the presence of a current disability is shown.  In addition, although her service separation form does not show a specific military occupational specialty, her service records show that she contributed numerous hours as a cardiopulmonary resuscitation (CPR) instructor in service and completed training as a hospital corpswoman and in first aid as of April 1981, and that she was recommended for Hospital Corps Class "A" school training.  Therefore, there being no evidence to the contrary, the Board will concede that during service, the Veteran was exposed to risk factors associated with hepatitis C in the process of performing her responsibilities as a corpswoman and paramedic, such as the treatment of open wounds.  She also identified one occasion when she gave "mouth-to-mouth" to a fellow service member who had gone into respiratory arrest.  

The service medical records show that right sided abdominal tenderness was noted in March 1981, and there is a February 1982 notation regarding possible hepatitis based on July 1981 symptomatology of weight loss, jaundice, and dark brown urine.

The first clinical record of a diagnosis of hepatitis C is dated in April 2000, at which time the Veteran sought private treatment for a condition diagnosed as "hepatitis C flare."  The first VA diagnosis of hepatitis C is found in a record dated in April 2002, at which time it was noted that the Veteran's risk factors included multiple exposures as a paramedic and firefighter for the past 20 years.  It was also noted that the Veteran had multiple exposures as a hemapheresis tech and had received "needle sticks."  In her assessment, the reporting VA registered nurse opined that the Veteran had hepatitis C virus that was "likely d/t exposure from line of work."

In June 2007, the Veteran's claims file was forwarded to a VA examiner for an opinion as to whether it was as likely as not that the Veteran contracted her hepatitis in active service.  The examiner to whom the Veteran's claims file was forwarded did not offer an opinion, stating that she was unable to provide an opinion as to the most likely etiology of the Veteran's hepatitis C without resorting to speculation.  The examiner did not explain why she was unable to provide an opinion without resorting to speculation.  

In July 2009, a medical opinion was submitted by the Medical Director of Compensation and Pension Service of the North Florida/South Georgia Health Service.  However, that physician concluded that she could not provide an opinion on the etiology of the Veteran's hepatitis C without resorting to mere speculation.  The physician noted that there was not a scientific or laboratory mechanism by which to discover which of the Veteran's risk factors caused her hepatitis C.  The physician further stated that there was no objective evidence that the Veteran's hepatitis C was due to active duty.  In November 2010, the same examiner provided an additional written opinion that she could not resolve the issue without resorting to mere speculation.  The examiner noted a review of medical literal, medical records and clinical experience.  The VA examiner noted that there was no objective evidence of a needle stick or any other blood-blood contact during service, that there was no objective evidence of a diagnosis of hepatitis C during service, and that it was the Veteran's unsubstantiated statement that she was exposed to infected blood associated with her duties as a hospital corpswoman.  The VA examiner then discussed how hepatitis C is transmitted.  The examiner stated that the Veteran was potentially at risk prior to, during, and after military service.  The VA examiner concluded that determination of when or how the Veteran was infected could not be resolved without resorting to mere speculation.

Finding that the November 2010 opinion was still deficient in not providing an adequate rationale, including not considering the Veteran's lay statements concerning her exposure to certain risk factors for hepatitis C as a corpswoman and paramedic, an additional opinion was obtained in July 2012.  After recognizing that the Veteran had been exposed to multiple post-service risk factors such as tattoos and blood transfusions, and the Veteran's report of in-service exposures, based on the lack of "objective evidence of diagnosis, or treatment for hepatitis C during service," the examiner concluded that the Veteran's hepatitis C was less likely as not caused or incurred in service.  Although this examiner provided an opinion, the Board finds it just as deficient as the previous opinions since it did not consider the Veteran's in-service exposure to risk factors associated with hepatitis C and relied on the lack of objective evidence in the service medical records.  That is not a proper basis to support an etiological opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

In summary, three different physicians have been requested to provide an opinion in this case, and all of the opinions are considered of little or no probative value as each is based on an inadequate rationale.  Therefore, absent further efforts to obtain an additional opinion in this matter, this claim will succeed or fail based on the remaining evidence of record, which includes the outpatient record opinion of a VA registered nurse dated in April 2002.  There is clearly a current diagnosis of hepatitis C and the Board must concede exposure to a least some of the risk factors with respect to the Veteran's in-service activities as both a corpswoman and paramedic.  The April 2002 reporting nurse concluded in her assessment that the Veteran had hepatitis C virus that was "likely d/t exposure from line of work."  The Board cannot conclude from that statement that she intended to include or exclude the line of work that the Veteran engaged in during service.  Furthermore, that opinion did not provide a rationale.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that the nurse in essence linked the Veteran's hepatitis C, at least in part, to her activities as a corpswoman and paramedic in service.  Moreover, the record shows that there was a clinical finding of possible hepatitis during service and the Veteran has some medical training that would elevate her opinions beyond that of a mere lay person when she herself has stated that she had symptoms of hepatitis in service.  

The Board finds that the evidence is in equipoise as to whether hepatitis manifested in service and as to whether current hepatitis C was incurred during service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that exposure to risk factors in the Veteran's line of work both during and after service has been conceded and found by one examiner to be a likely source of the Veteran's hepatitis C, and the opinions that have concluded that any such link to service would require speculation or is less likely as not because of the lack of objective findings of hepatitis C in service are based on an inadequate rationale and therefore of little or no probative value.  Accordingly, the Board finds that service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


